Citation Nr: 1514532	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran originally requested a videoconference hearing in an April 2011 letter, and again in his representative's December 2013 statement.  In January 2014, the Board remanded the claim so that the requested hearing would be scheduled.  However, in a February 2014 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.

In his February 2014 statement, the Veteran made statements which could be construed as requests to reopen his previously-denied claims for entitlement to service connection for a hip disorder, a right ankle disorder, a head disorder, and a rash disorder.  The Board also interprets his statement as a claim of entitlement to nonservice-connected pension benefits.  These issues are referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2008 decision, the Board denied service connection for a low back disability.

2.  The evidence submitted since June 2008 is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the appellant's claim for entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The June 2008 Board decision that denied the appellant's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2014).

2.  New and material evidence has not been submitted, and the appellant's claim of entitlement to service connection for a low back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the appellant in November 2009 that informed him of his duty and the VA's duty for obtaining evidence.  The letter informed the appellant of the evidence necessary to reopen a previously denied claim and establish entitlement to service connection.  It also informed him of the information that he should provide, and VA's duty to assist in obtaining evidence for his claim.  The letter met the notification requirements set out for claims to reopen, and for service connection.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 6-2014 (holding that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the elements that were found insufficient in the previous denial of the claim).

VA also has a duty to assist the appellant in the development of the request to reopen his claim based on new and material evidence.  This duty includes assisting the appellant in the obtaining records in the custody of a Federal department or agency, records not in the custody of a Federal department or agency, and records in compensation claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014) ("VA will give the assistance described in paragraphs [38 C.F.R. § 3.159] (c)(1), (c)(2), and (c)(3) to an individual attempting to reopen a finally decided claim.")  The appellant's available service treatment records, service- and post-service treatment and examination records, Social Security Administration (SSA) records, and lay statements have been obtained.

The Board provided the Veteran with a VA examination of his spine in June 2010, which did not include a nexus opinion.  Where, as here, the Board decides that the appellant's claim is not reopened, the Secretary's conditional duty to provide the appellant with a new medical examination is extinguished.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis: New and Material Evidence of a Low Back Disability

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board must consider all of the evidence of record, including any new medical examinations performed after the RO reopens a claim, when determining whether new and material evidence has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).  

The Board finds that the appellant has not submitted new and material evidence sufficient to reopen his claim for service connection for a low back disability.  The Board previously denied that claim in a June 2008 decision because a low back disability was not manifested in service, and his current disability was not shown to be related to any event, injury, or disease in service.  The June 2008 Board decision became final because it was not timely appealed to the Court.  38 C.F.R. §§ 20.1100, 20.1105 (2014).

At the time of the June 2008 denial, the relevant evidence of record included the appellant's August 2005, February 2006, May 2006, June 2006, and April 2007 statements to the effect that his back disability resulted from falling off of a ladder in the boiler room of a destroyer during service.  Also of record at the time of the June 2008 denial were his service treatment records, which documented a May 1975 fall wherein the Veteran lacerated his right otic area and also sprained his right ankle; his service treatment records showed no complaints, diagnosis, or treatment of any back disorder, including at his August 1976 Report of Medical Examination at separation from service.  Moreover, the record at the time of the June 2008 denial included 1999 VA and private treatment records documenting back pain following a lifting injury, August 2001 private treatment records for back pain following a motor vehicle accident, and 2005 private treatment records showing back pain after falling from a ladder in 2003.  In summary, a current diagnosis of a low back disability was satisfied at the time of the June 2008 denial, but the evidence did not show that it was related to a disease, injury, or event in service, and neither was there evidence of arthritis of the low back within a year of separation from service.

Since June 2008, no new evidence has been added to the claims file that is material to the Veteran's claim for service connection for a low back disability.  Although the Veteran reported in November 2009, September 2010, April 2011, May 2012, and February 2014 that his back disability resulted from falling off of a ladder in the boiler room of a destroyer during service, his statements to that effect are cumulative and redundant of his statements of record at the time of the June 2008 denial.  38 C.F.R. § 3.156(a) (2014).  Further, the Veteran repeated his assertion at his June 2010 VA examination, and the report again documents a current diagnosis of a low back disability, but no nexus opinion was associated with the report.  Other new records, including a February 2011 report from Dr. Tanschek, continue to show the Veteran's duplicative assertions and a current diagnosis, but no nexus opinion.

Accordingly, the newly submitted evidence is not new and material, reasonable doubt does not apply, and the Veteran's appeal of this issue is denied.  38 C.F.R. §§ 3.102, 3.156(a) (2014).


ORDER

The claim for service connection for a low back disability is not reopened, and the appeal is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


